Case 1:19-cv-00200-MAC Document 160 Filed 12/16/20 Page 1 of 1 PageID #: 2238




 UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


JASPER LONG,                                     §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §           CIVIL ACTION NO. 1:19-CV-200
                                                 §
FAENAS TRANSPORT, LLC,                           §
                                                 §
                Defendant.                       §

                                      FINAL JUDGMENT

         It is ordered that Plaintiff Jasper Long recover of Defendant Faenas Transport, LLC:

                Compensatory damages of $500,000.00;

                Prejudgment interest of $41,164.38;

                Postjudgment interest on the total of $541,164.38 at the rate of 0.10% per annum
                until paid.

         It is further ordered that Plaintiff Jasper Long’s court costs are taxed against Defendant

Faenas Transport, LLC.

         THIS IS A FINAL JUDGMENT.


         SIGNED at Beaumont, Texas, this 16th day of December, 2020.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
